DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
	The limitation “a first in-between part of said first end member fixture and/or a second in-between part of said second end member fixture” is interpreted to be in reference to the applied force to a specific battery cell of said battery cells. Both a first and second in-between part are interpreted to be required as said specific battery cell faces both said first in-between part and said second in-between part. 
Allowable Subject Matter
Claims 1-4 allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: prior art reference US PGPub 2019/0198953 teaches using pressure plates and tension elements so as to exert a tension force and press a plurality of battery cells against a board 1 so as to increase the contact area and avoid local thermal hotspots within a battery [0054, Figures 4 and 5]. However, the force is exerted on the entire plurality of cells [0054, Figures 4 and 5] and not a specific cell of said battery cells as required by the claims, and the entire plurality is plainly understood to have an opposite meaning to a specific cell. 
Prior art reference US PGPub 2017/0040652 discloses a battery stack with side wall heat transfer members and corresponding cooling members [Abstract, Figure 13, 0058]. However, the reference takes a different approach from the claimed invention and uses a heat transfer member that deforms elastically in response to both expansion and contraction to press the outer surface of the case so as to inhibit the temperature of the electric storage device from becoming high locally [0060, 0061]. 
Prior art reference US PGPub 2014/0370340 recognizes cooling plate downward flexing in a battery module and alternatively seeks to increase the upward reaction force by increasing the thickness of the middle part of the heat transfer sheet so as to prevent the battery module from flexing [0010]. 
does not cause the cell to move towards a temperature adjusting member as required by the claims, as the restriction members allow for fixed interval cooling medium passages to be formed so that cooling medium can evenly flow between the batteries [0008]. Therefore, the prior art does not disclose, teach, suggest, or render obvious independent claim 1. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P DOMONE whose telephone number is (571)270-7582. The examiner can normally be reached M-F 8:00-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER P DOMONE/Primary Patent Examiner
 Art Unit 1725